        Case 1:18-cv-02929-RBW Document 51-1 Filed 01/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                    )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )
                                           )      Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official           )
capacity as Secretary of Health and        )
Human Services,                            )
                                           )
              Defendant.                   )
                                           )

                            [PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Proposed Schedule, ECF No. 51, and for good

cause shown, it is hereby

       ORDERED that on or before February 10, 2020, the Defendant shall complete all

outstanding document production.



       SO ORDERED this ________ day of ________, 2020.




                                                                 ________________________
                                                                 Reggie B. Walton
                                                                 United States District Judge
